Title: To George Washington from Major General Israel Putnam, 10 October 1777
From: Putnam, Israel
To: Washington, George



Dear General
Fish Kill [N.Y.] 10th October 1777

Since I wrote you of the 8th Inst. Nothing Perticular [h]as happend in this Quarter, Only that the Enemy yesterday Morning with about 2500 Men took Possesion of Fort Constitution, the[y] have also Destroyed Our Store Houses &c. at the Continental Village Peeks kill, but I have the Pleasure to Accquaint your Excellency that the Stores from thence were removed except a few Barrells Flour & Bread, The Enemys Shipping &c. are got up to the Cheveaux De frizes, but the Wind being Contrary to their Desire, I Apprehend has Prevented them from Moving up so expeditiously has they Intended. I am Dr Genl Your Very Hble Svt

Israel Putnam

